In an action to recover damages for personal injuries, etc., Barasch & McGarry, P. C., appeal from an order of the Supreme Court, Rings County (Bernstein, J.), dated April 2, 1998, which, inter alia, granted the motion of the nonparty respondent Dominick F. Callo, P. C., to enforce its lien of 33V3% of the attorneys’ fees recovered in this action, against the nonparty appellant Barasch & McGarry, P. C.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the underlying agreement between the plaintiffs’ first counsel in this action, Dominick F. Callo, P. C. (hereinafter Callo), and the second counsel, McDonough, Marcus, Cohn & Tretter, P. C. (hereinafter McDonough), entitles Callo at this juncture to 33⅓% of the entirety of the attorneys’ fees recovered herein, notwithstanding any subsequent fee-sharing arrangements between McDonough and the third successive attorney for the plaintiffs, Barasch & McGarry, P. C. (see, Benjamin v Koeppel, 85 NY2d 549, 556; Witt v Cohen, 192 AD2d 528; Gore v Kressner, 157 AD2d 575; Sterling v Miller, 2 AD2d 900, affd 3 NY2d 778). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.